Citation Nr: 0932410	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis of the 
bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968 and from January 1991 to March 1991 and from 
February 2003 to December 2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied service connection for 
arthritis of the bilateral knees.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  Medical evidence of a 
"chronic" disease should set forth the physical findings and 
symptomatology elicited by examination within the applicable 
period.  38 C.F.R. § 3.307(b) (2008); Oris v. Derwinski, 2 
Vet. App. 95, 96 (1992).  A chronic disease need not be 
diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown 
by acceptable medical and lay evidence followed without 
unreasonable time lapse by definite diagnosis.  38 C.F.R. § 
3.307(c) (2008); Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).

Private treatment records

March 2004 VA treatment records indicate that the Veteran was 
also being followed by a private physician, Dr. S.  These 
records have not been associated with the claims file, but 
may have high probative value with respect to the Veteran's 
claim, particularly with respect to the possibility of 
service connection on a presumptive basis.  

The Veteran's most recent period of active duty service ended 
in December 2003.  VA treatment records show that the Veteran 
was diagnosed with degenerative joint disease of the 
bilateral knees in March 2004.  However, there is no 
indication that this diagnosis was supported by x-ray 
findings of degenerative changes in the Veteran's knees.  
Moreover, these records indicate that the Veteran had full 
range of motion in his knees albeit with some crepitus.  
There was no mention of limitation of motion based on pain, 
or that the Veteran's disability had otherwise manifested to 
a compensable degree within one year of separation from 
service.   

The Board notes that, when read together, 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint (i.e., 10 
percent), even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Therefore, the Veteran's private treatment records should be 
obtained as they may contain information, such as x-ray 
findings or clinical findings regarding the level of the 
Veteran's disability, relevant to establishing service 
connection including on a presumptive basis.

VA examination

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Here, as noted above, there is evidence of a diagnosis of 
arthritis manifesting during the applicable presumption 
period although no contemporaneous x-ray evidence of such.  
Therefore, the Veteran should be afforded a VA examination to 
confirm degenerative changes in the bilateral knees, 
determine the level of the Veteran's disability, and to 
include an opinion as to whether this disability was either 
incurred in active military service, including whether the 
arthritis may be presumed to have been incurred in service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide 
records of treatment for a bilateral knee 
disorder received from any private health 
care providers after service, particularly 
those of Dr. S., or that he provide 
information sufficient for VA to identify 
and request such records on his behalf, 
including the name and address of the 
treating physician, as well as dates of 
treatment.  If the physician such records 
requires a signed release, the AMC/RO 
should secure such from the Veteran.  All 
attempts to obtain these records should be 
documented in the claims file.  If the 
search for such records has negative 
results, the AMC/RO should notify the 
Veteran and place a statement to that 
effect in the Veteran's claims file.

2. The AMC/RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an examination 
to determine the nature and etiology of 
any bilateral knee disability.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
should identify any current bilateral knee 
diagnosis and should specifically indicate 
whether there is arthritis of the knees 
confirmed by x-ray.  The examiner must 
provide an opinion, in light of the 
examination findings and the service and 
post-service medical evidence of record, 
whether it is at least as likely as not 
that any current left knee disability was 
incurred in service or was manifest within 
one year of the Veteran's discharge from 
active duty.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the examination report.  
The rationale for all opinions expressed 
must be provided.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the AMC/RO must examine all of the 
evidence and readjudicate the claim.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

